 1 J. Gary Gwilliam, Esq. (State Bar No. 33430)
   Randall E. Strauss, Esq. (State Bar No. 168363)
 2 Robert J. Schwartz, Esq. (State Bar No. 254778)
   Jayme L. Walker, Esq. (State Bar No. 273159)
 3 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
   1999 Harrison Street, Suite 1600
 4 Oakland, CA 94612-3528
   Telephone: (510) 832-5411
 5 Facsimile: (510) 832-1918
   Email: ggwilliam@giccb.com
 6        rstrauss@giccb.com
          rschwartz@giccb.com
 7        jwalker@giccb.com

 8 Attorneys for Plaintiffs
   GEORGIA DEFILIPPO AND CHRISTINA DEFILIPPO
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13
   GEORGIA DEFILIPPO AND CHRISTINA                Case No. 1:18-CV-00496-AWI-EPG
14 DEFILIPPO,
                                                  STIPULATION AND ORDER TO
15                 Plaintiffs,                    STAY CIVIL ACTION PENDING
                                                  RESOLUTION OF CRIMINAL
16 vs.                                            PROCEEDINGS

17 COUNTY OF STANISLAUS, CITY OF                  (ECF No. 31)
   MODESTO, CITY OF TURLOCK, CITY
18 OF CERES, BIRGIT FLADAGER,
   MARLISSA FERREIRA, KIRK BUNCH,
19 STEVE JACOBSON, DALE LINGERFELT,
   FROILAN MARISCAL, LLOYD
20 MACKINNON, JON EVERS, DEREK
   PERRY, CORY BROWN, GREG JONES,
21 TIMOTHY REDD, KENNETH
   BARRINGER, FRANK NAVARRO, and
22 DOES 1-10, inclusive,

23                 Defendants.

24

25         Plaintiffs GEORGIA DEFILIPPO and CHRISTINA DEFILIPPO (collectively,

26 “Plaintiffs”) and defendants COUNTY OF STANISLAUS, CITY OF MODESTO, CITY OF

27 TURLOCK, BIRGIT FLADAGER, MARLISSA FERREIRA, KIRK BUNCH, STEVE

28 JACOBSON, DALE LINGERFELT, FROILAN MARISCAL, LLOYD MACKINNON, JON

     STIP. AND [PROPOSED] ORDER RE: STAY      1                  CASE NO. 1:18-CV-00496-AWI-EPG
 1 EVERS, CORY BROWN, GREG JONES, TIMOTHY REDD, KENNETH BARRINGER, and

 2 FRANK NAVARRO (collectively, the “Parties”), through their respective counsel, hereby agree

 3 and stipulate as follows:

 4          1.     Plaintiffs filed the complaint in this action on April 10, 2018.

 5          2.     A related criminal case involving some of the same facts and witnesses as the

 6 present action is pending in Stanislaus County Superior Court, which will implicate and hinder

 7 discovery in the present action.

 8          3.     On July 11, 2018, the Parties filed a Stipulation and Proposed Order Staying the

 9 Civil Action for ninety (90) days to allow resolution of the criminal matter.

10          4.     On September 12, 2018, the Parties filed a Second Stipulation and Proposed

11 Order Staying the Civil Action for ninety (90) days to allow resolution of the criminal matter.

12          5.     On January 2, 2019, the Parties filed a Third Stipulation and Proposed Order

13 Staying the Civil Action for ninety (90) days to allow resolution of the criminal matter.

14          6.     On March 26, 2019, the Parties filed a Fourth Stipulation and Proposed Order

15 Staying the Civil Action for ninety (90) days to allow resolution of the criminal matter.

16          7.     The ninety (90) day Stay, which was signed by the Court on March 26, 2019, is

17 set to expire, with the hearing on defendants City of Turlock, Timothy Redd, and Frank

18 Navarro’s (“Turlock Defendants’”) Motion to Dismiss set for August 26, 2019.

19          8.     However, the criminal case is still pending in the Stanislaus County Superior

20 Court.

21          9.     Accordingly, the Parties agree that the present action should be stayed for an

22 additional ninety (90) days to allow resolution of the criminal case.

23          10.    The hearing on the Turlock Defendants’ Motion to Dismiss, presently set for

24 August 26, 2019, at 1:30 p.m. before District Judge Anthony W. Ishii shall be vacated and reset

25 to December 2, 2019, at 1:30 p.m. or will be held on _______________________.

26          11.    The deadline for Defendants City of Modesto, Jon Evers, County of Stanislaus,

27 Birgit Fladager, Marlissa Ferreira, Kirk Bunch, Steve Jacobson, Dale Lingerfelt, Froilan

28 Mariscal, Lloyd Mackinnon, Cory Brown, Greg Jones and Kenneth Barringer to file a responsive

     STIP. AND [PROPOSED] ORDER RE: STAY            2                  CASE NO. 1:18-CV-00496-AWI-EPG
 1 pleading to Plaintiffs’ complaint shall be set to sixty (60) days after the stay is lifted.

 2          12.     The initial mandatory scheduling conference will be set for as soon as practicable

 3 after the parties notify the court that the criminal proceedings have been resolved.

 4          IT IS SO STIPULATED.

 5 DATE: June 24, 2019                        GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

 6
                                                          /s/ Jayme L. Walker
 7                                                        J. Gary Gwilliam
 8                                                        Randall E. Strauss
                                                          Robert J. Schwartz
 9                                                        Jayme L. Walker
                                                          Attorneys for Plaintiffs
10                                                        GEORGIA DEFILIPPO AND CHRISTINA
                                                          DEFILIPPO
11
     DATE: June 24, 2019                      MEYERS NAVE RIBACK SILVER & WILSON
12

13                                                        /s/ David Mehretu (as authorized on 6/24/2019)
14                                                        Deborah J. Fox
                                                          David Mehretu
15                                                        Robert S. Moutrie
                                                          Attorneys for Defendants
16                                                        CITY OF MODESTO AND JON EVERS
17 DATE: June 24, 2019                        ARATA, SWINGLE, VAN EGMOND & GOODWIN
18
                                                          /s/ Bradley J. Swingle (as authorized on 6/24/2019)
19
                                                          Bradley J. Swingle
20                                                        Amanda J. Heitlinger
                                                          Attorneys for Defendants
21                                                        CITY OF TURLOCK, TIMOTHY REDD AND
                                                          FRANK NAVARRO
22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER RE: STAY              3                    CASE NO. 1:18-CV-00496-AWI-EPG
 1 DATE: June 24, 2019                     PORTER SCOTT, APC

 2
                                                    /s/ John R. Whitefleet (as authorized on 6/24/2019)
 3                                                  John R. Whitefleet
 4                                                  Attorneys for Defendants
                                                    COUNTY OF STANISLAUS, BIRGIT FLADAGER,
 5                                                  MARLISSA FERREIRA, KIRK BUNCH, STEVE
                                                    JACOBSON, DALE LINGERFELT, FROILAN
 6                                                  MARISCAL, LLYOD MACKINNON, CORY
                                                    BROWN, GREG JONES AND KENNETH
 7
                                                    BARRINGER
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER RE: STAY        4                    CASE NO. 1:18-CV-00496-AWI-EPG
 1                                                 ORDER

 2          Pursuant to the stipulation of the parties (ECF No. 31) and finding good cause exists,

 3 IT IS ORDERED.

 4          1.      This action is STAYED for ninety (90) days.

 5          2.      The hearing on the motion to dismiss filed by defendants City of Turlock,

 6 Timothy Redd, and Frank Navarro, presently set for August 26, 2019, at 1:30 p.m., before

 7 District Judge Anthony W. Ishii is vacated and reset to December 2, 2019, at 1:30 p.m., or as

 8 soon thereafter as counsel may be heard.

 9          3.      The deadline for Defendants City of Modesto, Jon Evers, County of Stanislaus,

10 Birgit Fladager, Marlissa Ferreira, Kirk Bunch, Steve Jacobson, Dale Lingerfelt, Froilan

11 Mariscal, Lloyd Mackinnon, Cory Brown, Greg Jones and Kenneth Barringer to file a responsive

12 pleading to Plaintiffs’ complaint, is reset to sixty (60) days after the stay is lifted.

13          4.      The initial mandatory scheduling conference in Courtroom 10 before Magistrate

14 Erica P. Grosjean shall be set as soon as practicable after the parties notify the court that the

15 criminal proceedings have been resolved.

16
            IT IS SO ORDERED.
17

18 Dated:        June 25, 2019                                   /s/
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER RE: STAY              5                  CASE NO. 1:18-CV-00496-AWI-EPG
